ACCEPTED
                                                                                                          03-17-00839-CR
                                                                                                                21633872
                                                                                                THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                        1/5/2018 12:03 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK
                                CAUSE NO. D-1-DC-16-300124

THE STA TE OF TEXAS                             §                    IN THE DISTRICT COURT
                                                                                 RECEIVED IN
                                                §                           3rd COURT OF APPEALS
V.                                              §                    299m JUDICIAL    DISTRICT
                                                                                AUSTIN,  TEXAS
                                                §                           1/5/2018 12:03:22 PM
JONCASEY WILLIAM ROWELL                         §                    TRAVIS COUNTY,
                                                                              JEFFREY D.  TEXAS
                                                                                           KYLE
                                                                                    Clerk



         MOTION FOR REPORTER'S RECORD AT NO COST TO DEFENDANT

       Comes Now, Joncasey William Rowell, Defendant in the above entitled and numbered
cause, and requests the Court to allow Defendant to obtain a reporter's record of the complete trial
in this cause, and in support of this motion would show the Court as follows:
                                                    I.
       Defendant is indigent and unable to pay for a reporter's record of the trial in this cause on
his own. Defendant previously signed an affidavit of indigency in this cause. The undersigned
attorney has been appointed to represent him because he is indigent.
                                                    II.
       The complete trial record held in this cause is material for the appeal in this cause.
       Wherefore, Premises Considered, Defendant requests that he be allowed to obtain a written
reporter' s record of the complete record in this cause, including his guilty pleas and sentencing
hearing and that the cost of obtaining the reporter's record be charged to the General Fund of Travis
County, Texas.




                                                          Attorney at Law
                                                          1103 Nueces
                                                          Austin, Texas 7870 I
                                                          Phone: (512) 477-7991
                                                          Facsimile: (512) 477-3580
                                                          SBN: 24041834
                                  CERTIFICATE OF SERVICE

        I, Dal Ruggles, certify that a true and correct copy of the foregoing was delivered via e-file
                                                                   /
to the office of the Travis County District Attorney on this the   ~   day of January, 2018.